Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2002

Lawson v. Local 124
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2559




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Lawson v. Local 124" (2002). 2002 Decisions. Paper 658.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/658


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                    ___________

                    No. 01-2559
                    ___________


              ISIAH LAWSON;
    MITCHELL TAYLOR; ANTONIO MONRESA,
                                 Appellants

                          v.

 PASSAIC COUNTY AND VICINITY CARPENTERS
       AND MILLWRIGHTS LOCAL 124;
 JOHN RADDIS; JACK TOBIN; ANTHONY BARISO;
   ANSELMI AND DeCICCO, INC., a corporation;
               JOHN DOE 1-50

_______________________________________________

    On Appeal from the United States District Court
            for the District of New Jersey
         D.C. Civil Action No. 96-cv-05207
           (Honorable William H. Walls)
               ___________________


                 Argued June 4, 2002

 Before: SCIRICA, BARRY and WEIS, Circuit Judges

               (Filed: October 17, 2002)
                                   ALAN KRUMHOLZ, ESQUIRE (ARGUED)
                                   574 Summit Avenue
                                   Jersey City, New Jersey 07306

                                          Attorney for Appellants


                                   ROBERT A. FAGELLA, ESQUIRE (ARGUED)
                                   Zazzali, Fagella, Nowak, Kleinbaum & Friedman
                                   One Riverfront Plaza
                                   Newark, New Jersey 07102

                                          Attorney for Appellees,
                                          Passaic County and Vicinity Carpenters
                                          and Millwrights, Local 124, John Raddis,
                                          Jack Tobin, and Anthony Bariso

                                  __________________

                               OPINION OF THE COURT
                                 __________________


SCIRICA, Circuit Judge.

       On appeal, plaintiffs contend that summary judgment should not have been

entered in favor of defendants on their employment discrimination claims brought under

29 U.S.C. § 185, 42 U.S.C. § 1981 and the New Jersey Law Against Discrimination

("NJLAD"), N.J.S.A. 10:5-1.1 Plaintiffs Isiah Lawson and Mitchell Taylor (two African-


  1
   Counts 1, 2, and 3 of plaintiffs' complaint allege that employees of Passaic County
and Vicinity Carpenters and Millwrights Local 124 ("Local 124"; "the Union")
–defendants Raddis, Tobin, and Bariso–violated the NJLAD, N.J.S.A. 10:5-1, and caused
plaintiffs to suffer loss of income and emotional distress. Counts 4, 5, and 6 allege that
defendant labor union and its agents violated the contractual right of plaintiffs to fair
representation in violation of the Bill of Rights under 29 U.S.C. § 411 and 29 U.S.C.
                                                                               (continued...)

                                             2
Americans) and Antonio Manresa (a Cuban-American) contend they were denied

opportunities to work as carpenters in the construction industry on the basis of their race

or ethnicity. The District Court granted summary judgment to defendants because

plaintiffs' claims were time-barred or they failed to rebut the defendants' proffered

nondiscriminatory reasons.

       Because we agree that plaintiffs failed to rebut defendants' proffered

nondiscriminatory reasons for their adverse employment actions, we will affirm.2

                                              I.

       We have jurisdiction to hear this appeal under 28 U.S.C. § 1291.

                                             II.

       We exercise de novo review over a grant of summary judgment. Goosby v.

Johnson & Johnson Med., Inc., 228 F.3d 313, 318 (3d Cir. 2000).




  1
     (...continued)
§ 185. Counts 7, 8, and 9 allege that the individual Caucasian defendants discriminated
against plaintiffs in violation of 42 U.S.C. § 1981. Counts 10, 11, and 12 repeat the
foregoing allegations and direct them at defendant corporations ("John Does 1-50") who
employed Local 124 employees. Counts 13, 14, and 15 request punitive damages for
"willful wanton and gross misconduct." Plaintiffs no longer pursue their 29 U.S.C. § 411
claim on appeal.
   2
     For the first time on appeal, plaintiffs raise the argument that the six-month limitation
period enunciated in DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151 (1983), does
not apply to their fair representation claims. We decline to reach this issue.

                                              3
                                              III.

         Plaintiffs are union carpenters who allege they were the victims of racial and

ethnic discrimination because defendants deprived them of job opportunities by failing

and/or refusing to refer them for construction jobs. Defendants are the carpenter's union

itself, individual defendants employed by Local 124, and some John Doe corporations

who have signed with Local 124.

         On November 1, 1996, plaintiffs filed suit alleging they were victims of

employment discrimination. In January 1997, Defendants Anselmi and DeCicco filed a

cross-claim and motion to dismiss for failure to state a claim.3 On March 10, 1998, the

Magistrate Judge recommended that plaintiffs' complaint be dismissed for failure to

comply with discovery orders.

         In May 1998, the District Court declined to dismiss plaintiffs' complaint on these

grounds, ordered that discovery be closed, and ordered defendants to file motions for

summary judgment. The District Court subsequently entered summary judgment for

defendants on all claims. The District Court held that plaintiffs' claims of employment

discrimination were either time barred under a two-year statute of limitations or rebutted

by the Union defendants' legitimate, nondiscriminatory reasons.

         Underlying this dispute is the operation of an "out of work" list maintained in a

Union hiring hall as a means of making job referrals to contractors who have entered into



  3
      The parties have stipulated that all cross-claims have been dismissed.

                                               4
collective bargaining agreements with Local 124. Plaintiffs allege the procedures

followed by the Union and the contractors using this list provided inadequate

accountability with regard to the assignment of work because union members could also

be referred by telephone, thereby circumventing the "sign-in list" at the hall. Plaintiffs

also contend the Union kept records of referrals on scraps of paper "which are disposed

of and cannot be checked for more than one day at a time by union members." Plaintiffs

contend that as a result of such practices, they were denied job referral opportunities and

given fewer work hours than other union members.

       Defendants dispute plaintiffs' claims and contend job referrals are made from the

disputed list in chronological order, subject to certain exceptions that shop stewards,

foremen, or minority members may be assigned in a different way. Defendants also

contend that many different factors influence the hours of work assigned, including

contractors' preferences for certain workers and the varying lengths of available

construction jobs. Defendants' expert witness Dr. Adrienne Eaton, an Associate

Professor at Rutgers University, performed a statistical analysis of the differences in

hours worked between the minority and non-minority members of Local 124. She

concluded that there was no statistically significant evidence of race or ethnicity-based

differences in the hours worked by Local 124 members. Plaintiffs presented no expert

evidence contradicting Dr. Eaton's report.

       This timely appeal followed.



                                             5
                                             IV.

       The New Jersey Law Against Discrimination does not contain a specific statute of

limitations. Ali v. Rutgers, 166 N.J. 280, 285 (2000). For a time, there was a split of

authority on whether NJLAD claims were subject to a six-year or two-year statue of

limitations. Id. In Montells v. Haynes, 133 N.J. 282 (1993), the New Jersey Supreme

Court held that NJLAD claims were subject to a two-year statute of limitations. Id. at

298 (specifying that this time limitation would only apply prospectively). After further

confusion about the prospective application of the two-year statute of limitations,

Montells was re-visited in Ali. 166 N.J. at 282 (holding "that in cases in which the

operative facts4 arise both before and after the date of Montells, plaintiffs must file their

actions prior to the expiration of the six-year limitations period or within two years from

the date of this opinion, whichever is earlier"). Conscious of the need to timely

adjudicate discrimination claims, the New Jersey Supreme Court added that for NJLAD

actions accruing5 after July 27, 1993 (the date Montells was decided), but before

November 30, 2000 (the date Ali was decided), "in which plaintiffs allege operative facts

arising prior to July 27, 1993, the limitations period is the earlier of six years from the

date of accrual or two years from the date of this opinion." Id. at 287.




  4
    "Operative facts" were defined as "events or facts relevant to a cause of action." Id. at
286.
  5
    "Accrual" was defined as the "technical term found in statutes of limitations to denote
the date on which the statutory clock begins to run." Id.

                                              6
       In this case, the District Court did not have the benefit of Ali and stated that "any

NJLAD claim, even one based on events that occurred before the Montells decision,

would have a two-year statute of limitations." Accordingly, the District Court through no

fault of its own erred in dismissing plaintiffs' claims as time barred under a two-year

statute of limitations.

       Nevertheless, plaintiffs' claims were properly dismissed for reasons we discuss.

                                             V.

       The New Jersey Law Against Discrimination prohibits employers from engaging

in discrimination. Peper v. Princeton Univ. Bd. of Trustees, 77 N.J. 55, 81-84 (1978).

Analysis of NJLAD claims closely tracks the analytical framework applied to federal

employment discrimination claims. Id. Once a prima facie case of discrimination has

been established, the employer "must come forward with a legitimate, non-discriminatory

reason for the adverse employment decision." Goosby, 228 F.3d at 319.6 If the employer

can proffer a legitimate, nondiscriminatory reason for its actions, the plaintiff must

demonstrate the proffered reason was merely a pretext for unlawful discrimination. Id.;

Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1095-96 n.4 (3d Cir. 1995) ("At all

times the burden of proof or risk of non-persuasion, including the burden of proving 'but

for' causation or causation in fact, remains on the employee."). Pretext is shown when a

factfinder could reasonably either "(1) disbelieve the employer’s articulated legitimate

  6
   For purposes of this appeal, we will assume arguendo that plaintiffs made a prima
facie case of discrimination.

                                              7
reasons; or (2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action." Stanziale v. Jargowsky, 200
F.3d 101, 105 (3d Cir. 2000).

                                             1.

       Plaintiff Lawson, an African-American, contends he was discriminated against

under the NJLAD because Local 124 did not enforce minority set-asides and because he

was "skipped over" on the hiring list when a white worker was sent to jobs instead of

him. As noted, the District Court entered summary judgment for defendants on Lawson's

claims because "[t]he union defendants have produced evidence that [the white worker

sent out before him] was sent to that job as a foreman, at the contractor's request, and that

Lawson was not sent because he then was not qualified to be a foreman." We see no

error on the grant of summary judgment.

                                             2.

       Plaintiff Taylor, an African-American, contends he was discriminated against

because Local 124 gave him fewer than average work hours. Defendants did not dispute

that Taylor had fewer than average work hours, but explained that fewer hours were

assigned as a result of legitimate factors, such as a member's sign up date, availability,

and qualifications. Specifically, defendants presented evidence that Taylor's

qualifications were insufficient because he could not "read or perform the elementary

mathematical calculations necessary to be an effective carpenter." The District Court



                                              8
found that Taylor was unable to rebut these nondiscriminatory reasons for his lower than

average work hours. (Plaintiffs "appear to argue that the mere existence of a disparity is

sufficient to both prove a prima facie case of NJLAD discrimination and to show that the

defendants' proffered reasons are pretexts for discrimination.") We see no error.

       Taylor himself admitted that his qualifications were deficient. In addition, Taylor

acknowledged that he never looked at the out-of-work list to verify his belief that he was

improperly "passed over." In these circumstances, summary judgment was properly

entered for defendants on Taylor's claim of discrimination.

                                             3.

       Plaintiff Manresa, a Cuban-American, brought discrimination claims based on his

receipt of fewer than average work hours and because of Local 124's alleged failure to

file a grievance on his behalf when he was laid off by a union contractor and replaced by

a white worker. The District Court entered summary judgment for defendants because

Manresa "failed to rebut the legitimate explanations offered by defendants, and thus to

evidence violation of either state or federal law." Again, we see no error.

       Concerning the work hours claim, we agree with the District Court that Manresa

failed to counter defendants' contention that any deficiencies in hours received were due

to nondiscriminatory factors. These factors include members' availability, the need to

provide shop stewards and foremen, and contractors' preferences and demand for

workers.



                                             9
      Regarding the grievance claim, the defendants presented evidence that Manresa

was laid off because he was hired as a temporary replacement for another worker who

returned from vacation as expected and that Manresa–the last worker hired–was laid off

under the Union's "last-in first-out method." Manresa acknowledged that after the

disputed layoff, the Union referred him to other jobs with the same wages and benefits.

Furthermore, the District Court found that the statistic offered by Manresa to show

pretext was inaccurate. Manresa stated that two-thirds of the workers laid off at the same

time as he from the Anselmi and DeCicco job were racial or ethnic minorities. But, "only

three workers were laid off on that date–and over a 2 ½-year period, 24 of 31 workers laid

off were non-minority."

                                           VI.

      For these reasons, we also hold that plaintiffs' section 1981 claims were properly

dismissed for failure to show pretext. See Stewart v. Rutgers, 120 F.3d 426, 432 (3d Cir.

1997) (McDonnell Douglas analytical framework also applies to § 1981 claims).




                                           10
                                        VII.

     We will affirm the District Court's entry of summary judgment for defendants.


TO THE CLERK:

           Please file the foregoing opinion.




                                         /s/ Anthony J. Scirica
                                                     Circuit Judge

DATED: October 17, 2002